DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Receipt is acknowledged of an amendment, filed 15 March 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-24 are pending.
Claim 20 is currently amended.
Claims 21-24 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have been submitted.
Terminal Disclaimer
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent number 10,314,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 17 December 2020, 10 February 2021, and 10 May 2021 which have been placed of 
Drawings
The replacement drawings were received on 15 March 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shue et al. (US 2007/0276338) (hereinafter Shue) in view of Sandhage et al. (US 3342180) (hereinafter Sandhage), Smith et al. (US 2008/0097306), and Gross et al. (US 6824529) (hereinafter Gross).
Regarding claim 1, the Shue reference discloses a method of assembling an injector (assembly seen in FIG. 4), the method comprising: 
providing a container (e.g. FIG. 5, carpule 3) having a wall (32) defining an interior surface and a seal assembly (35), the wall (32) and seal assembly (35) defining a reservoir (chamber 31) (paragraph 43); 
providing a fluid delivery system (seat member 22 and needle 23) physically separate from the container (carpule 3), the fluid delivery system (22, 23) comprising a container needle (23) having a point (231); 

after filling the reservoir of the container (3) attaching the fluid delivery system (22, 23) to the filled container (3) such that the point (231) of the container needle (23) is disposed adjacent to the seal assembly (35) to define a storage state (state seen in FIG. 5) (see paragraph 43, “when the carpule 3 is assembled in the rear compartment (11b), the pointed communicating end 231 of the needle cannula 23 can pierce the mating surface 354 of the front seal member 35 to be retained in and to pass through the mating surface 354 such that the needle cannula 23 is in fluid communication with the sealed chamber 31”); and
attaching the container needle (23) to an actuator (FIGS. 4 and 5, 15), the actuator adapted to move the container needle (23) from the storage state to a delivery state (described in paragraph 46) wherein the container needle (23) is disposed through the seal assembly (35), into the reservoir (31), and in fluid communication with the drug product for delivery to a patient (delivery state seen in FIG. 7 where needle is disposed through the seal assembly 354).
The Shue reference meets all of applicant’s claimed subject matter with the exception of (i) a step of sterilizing the container including the reservoir and fluid delivery system while the container and the fluid delivery system are separate from each other; (ii) the filling step includes filling a drug product under sterile conditions; and (iii) after filling the reservoir, the attaching of the fluid delivery system to the container step occurs under clean room conditions. 

The Gross reference teaches “the term "clean area" denotes an area of high cleanliness as would be expected for manufacturing medical devices. The term "sterile area" denotes a higher standard of cleanliness (i.e. sterility) such as is required for areas in which syringes are pre-filled. While medical devices must be assembled in clean areas according to well defined standards, the level of cleanliness is not as stringent as for a filling suite in which parenteral drug containers are filled.” (col. 5, lines 49-59).  The Gross reference also teaches that a filling area is required to have the highest level of cleanliness compared to any other portion of the manufacturing process (col. 5, lines 22-24).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have modified the Shue method of assembling an injector by having incorporated (i) sterilizing the container including the reservoir and 
Additionally, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the combination of Shue, Sandhage and Smith by having had (ii) the filling step include filling the reservoir of the container with a volume of a drug product under sterile conditions, as suggested by Gross, since filling a sterile reservoir of a container in a clean room with the highest level of cleanliness (sterility) is recognized as being necessary in the manufacturing process as taught by Gross.
Finally, it would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have incorporated (iii) after filling the reservoir, the attaching of the fluid delivery system to the container step occurs under clean room conditions, as suggested by Sandhage and Smith, since a skilled artisan would have recognized that assembling the components of an injector under clean room conditions is an accepted practice known in the art in preparing the injector, and because a person having ordinary skill in the art would recognize this would make the instruments safe to use in medical procedures. 
Regarding claim 3, the Shue method, as modified by Sandhage, Smith and Gross above, discloses attaching a stopper to the container after filling the reservoir, 
Regarding claim 4, the Shue method, as modified by Sandhage, Smith and Gross above, discloses attaching the fluid delivery system to the filled container comprises attaching the container needle such that the container needle does not penetrate a wall of the seal assembly (see Shue, container needle 23 of the fluid delivery system does not penetrate a wall of the seal assembly (35) as seen in figs. 5 and 6).
Regarding claim 5, the Shue method, as modified by Sandhage, Smith and Gross above, discloses sterilizing the container comprises a radiation sterilization treatment and/or a gaseous sterilization treatment (see Sandhage which teaches the use of radiation sterilization treatment of the container - col. 5, lines 38-70).
Regarding claim 11, the Shue method, as modified by Sandhage, Smith and Gross above, does not teach the reservoir of the container is filled in a first assembly space, and the fluid delivery system is attached to the filled container in a second assembly space, wherein the second assembly space has a lower level of cleanliness than the first assembly space.  However, since Gross teaches that the filling area is required to have the highest level of cleanliness compared to any other portion of the manufacturing process (col. 5, lines 49-59), it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the combination of Shue, Sandhage, Smith and Gross, by having the sterile reservoir of the container filled in a first clean room with the highest level of cleanliness, and the remainder of the steps (e.g. sterilizing of the delivery system and the attaching .
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of McDaniel (US 2010/0173024) or Winter (US 2010/0239654).  
Regarding claim 2, the Shue method, as modified by Sandhage, Smith and Gross above, does not disclose filling the reservoir with a volume of a drug product comprises filling the reservoir with a volume of a PCSK9 (Proprotein Convertase Subtilisin/Kexin Type 9) - specific antibody or a granulocyte colony- stimulating factor (G-CSF).
 However, the McDaniel reference disclose that PCSK9 (Proprotein Convertase Subtilisin/Kexin Type 9) -- specific antibody is old and well known as a drug product to be injected.  Additionally, the Winter reference discloses that it is old and well known in the relevant art to have an injector which is filled under sterile conditions with a drug product comprising a granulocyte colony-stimulating factor (G-CSF) (see paragraphs 58 and 64 about injection of the therapeutic agent) (see paragraphs 99, 100, 108 about the drug comprising G-SCF) (see paragraph 150 about sterile filling). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have further modified the Shue method of assembling an injector by having had the filling of the reservoir with a volume of a drug product comprise filling the reservoir with a volume of a PCSK9 (Proprotein Convertase Subtilisin/Kexin Type 9) - specific antibody, as suggested by McDaniel, or a granulocyte colony- stimulating factor (G-CSF), as suggested by Winter, in order to provide an .
Claims 6, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claims 1 and 3 above, and further in view of Py (US 2006/0191594).
Regarding claims 6 and 7, the Shue method, as modified by Sandhage, Smith and Gross, does not teach wherein the filling the sterile reservoir and the attaching of the stopper takes place in a space operated as an aseptic Class 100 clean room.
However, class 100 clean rooms are old and well known in the art to provide highly aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904, including an area 1904 (e.g., a class 100 area) where a filling machine 1910 for sterile 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Shue method, by having had the sterile conditions, in which the reservoir is filled and the stopper is attached, be a class 100 clean room, as suggested by Py, since this would provide a highly aseptic environment, preventing the introduction of unwanted germs, etc. into the injector.
Regarding claim 9, the Shue method, as modified by Sandhage, Smith and Gross above, does not teach prior to attaching the fluid delivery system to the container, moving the filled container to an assembly space operated as an aseptic Class 10,000 clean room.  
Examiner notes however, that class 10,000 clean rooms are old and well known in the art to provide moderate aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904” (paragraph 110), where the medical products are moved, including a class 10,000 room in the process (FIG. 17, 1902).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Shue method, by having moved the filled containers of Shue prior to attaching the fluid delivery system to the container, into a space operated as an aseptic Class 10,000 clean room, since they are known in the art to provide sufficient aseptic conditions, as shown, for example, by Py.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Tachikawa et al. (WO 2010/098323) (hereinafter Tachikawa) and Py (US 2006/0191594).
Regarding claim 8, the Shue method, as modified by Sandhage, Smith and Gross above, does not teach prior to attaching the fluid delivery system to the container, inspecting the filled container in a space operated as an aseptic Class 10,000 clean room.  
Examiner notes however, that inspecting medical components prior to their assembly is old and well known in the art as a preventive measure to determine if the components are satisfactory for use. For example, Tachikawa, in a related method to manufacture pre-filled syringes teaches “an inspection process to inspect inside the outer tube that has been filled with the drug solution” (abstract).  
While Tachikawa does not teach the inspection occurring in an aseptic Class 10,000 clean room, class 10,000 clean rooms are old and well known in the art to provide moderate aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904” (paragraph 110), including a class 10,000 room in the process (FIG. 17, 1902).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Shue method by having inspected the filled containers of Shue, as taught by Tachikawa, as a preventive measure to determine if the components are satisfactory for use, and to have performed this .
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Kuhn et al. (WO 2010/022870) (hereinafter Kuhn).
Regarding claim 10, the Shue method, as modified by Sandhage, Smith and Gross above, does not expressly disclose swabbing a surface of the seal assembly prior to attaching the fluid delivery system. 
However, the Kuhn reference discloses (page 20, lines 6-8) swabbing a surface of the seal assembly (film seal 112) prior to attaching the fluid delivery system (needle system 100). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have further modified the Shue method by having incorporated the step of swabbing a surface of the seal assembly (35 at 354) prior to attaching the fluid delivery system (22, 23), as taught by Kuhn, since such is a beneficial technique to prepare the seal assembly surface of the container to be “germ-free” prior to attachment to the fluid delivery system.
Claims 12, 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shue et al. (US 2007/0276338) (hereinafter Shue) in view of Sandhage et al. (US 3342180) (hereinafter Sandhage), Smith et al. (US 2008/0097306), and Gross et al. (US 6824529) (hereinafter Gross), and further in view of Cook-Waite Laboratories, Inc. (GB 718837) (hereinafter Cook).
Regarding claim 12, the Shue reference is discussed above with regard to claim 1, and the Shue reference meets all of applicant’s claimed subject matter with the exception of (i) a step of sterilizing the container including the reservoir and fluid delivery system while the container and the fluid delivery system are separate from each other; (ii) the filling step includes filling a drug product under sterile conditions; and (iii) the attaching of the fluid delivery system to the container step occurs under clean room conditions and (iv) such that the point of the needle is disposed within the seal assembly to define a storage state. 
The Sandhage reference discloses that it is old and well known in the relevant art to manufacture a similar type of injector which includes a container (11), having a reservoir, and a fluid delivery system (21).  The Sandhage reference also discloses separately sterilizing the components of the injection device and then assembling under sterile conditions, or the injection device may be fully assembled and then sterilized.  Additionally, the Examiner notes that the separate sterilizing of components of medical instruments in clean room conditions prior to their assembly is old and well known in the art as a way to make the instruments safe to use in medical procedures. For example, the Smith reference discloses a syringe assembly and teaches “After the syringe components are fabricated, the syringe components may be sterilized in a clean room environment as well as assembled in the clean room environment” (paragraph 23).
The Gross reference teaches “the term "clean area" denotes an area of high cleanliness as would be expected for manufacturing medical devices. The term "sterile area" denotes a higher standard of cleanliness (i.e. sterility) such as is required for areas in which syringes are pre-filled. While medical devices must be assembled in 
The Shue reference discloses that when attaching the fluid delivery system to the container, the point of the container needle (231) is adjacent to the seal assembly (35) to define the storage state. However, the Cook reference discloses that it is old and well known in the relevant art when assembling an injector to attached the fluid delivery system (needle 15) to the container (10) such that the container needle (15) is disposed adjacent to (fig. 1) or disposed within (fig. 2) the seal assembly (stopper 11) (see alternatives discussed at page 2, lines 89-96) to define a storage state. Cook teaches that the needle (15) is within the stopper (11) by penetrating a wall of the seal assembly (11) with the point (at 16) of the container needle (15) to define the storage state (fig. 2), and that the point (at 16) of the container needle (15) is disposed within the wall of the seal assembly (11) in the storage state (see fig. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have modified the Shue method of assembling an injector by having incorporated (i) sterilizing the container including the reservoir and fluid delivery system while the container and the fluid delivery system are separate from each other, and as suggested by Sandhage and Smith, since a skilled artisan would have recognized that sterilizing of the components while they are separated is an accepted practice known in the art in preparing the injector, and because a person 
Additionally, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the combination of Shue, Sandhage and Smith by having had (ii) the filling step include filling the reservoir of the container with a volume of a drug product under sterile conditions, as suggested by Gross, since filling a sterile reservoir of a container in a clean room with the highest level of cleanliness (sterility) is recognized as being necessary in the manufacturing process as taught by Gross.
Finally, it would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have incorporated (iii) the attaching of the fluid delivery system to the container step occurs under clean room conditions in the Shue method of assembling an injector, as suggested by Sandhage and Smith, and (iv) such that the point of the needle is disposed within the seal assembly to define a storage state, as suggested by Cook, since a skilled artisan would have recognized that assembling the components of an injector under clean room conditions is an accepted practice known in the art in preparing the injector, and that assembling the components such the point of the needle is disposed within the seal assembly during the attaching of the fluid delivery system to the filled container is likewise an acceptable alternative arrangement in assembly of the components of the injector, and because a person having ordinary skill in the art would recognize this would make the instruments safe to use in medical procedures. 
Regarding claim 14, the Shue method, as modified by Sandhage, Smith, Gross and Cook above, discloses attaching a stopper to the container after filling the reservoir, thereby sealing the filler reservoir (see Shue, FIG. 5, stopper 34 seals rear of reservoir 31).
Regarding claim 15, the Shue method, as modified by Sandhage, Smith and Gross above, discloses sterilizing the container comprises a radiation sterilization treatment and/or a gaseous sterilization treatment (see Sandhage which teaches the use of radiation sterilization treatment of the container - col. 5, lines 38-70).
Regarding claim 19.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 12 above, and further in view of McDaniel (US 2010/0173024) or Winter (US 2010/0239654).  
Regarding claim 13, the Shue method, as modified by Sandhage, Smith, Gross and Cook above, does not disclose filling the reservoir with a volume of a drug product comprises filling the reservoir with a volume of a PCSK9 (Proprotein Convertase Subtilisin/Kexin Type 9) - specific antibody or a granulocyte colony- stimulating factor (G-CSF).
 However, the McDaniel reference disclose that PCSK9 (Proprotein Convertase Subtilisin/Kexin Type 9) -- specific antibody is old and well known as a drug product to be injected.  Additionally, the Winter reference discloses that it is old and well known in the relevant art to have an injector which is filled under sterile conditions with a drug product comprising a granulocyte colony-stimulating factor (G-CSF) (see paragraphs 58 and 64 about injection of the therapeutic agent) (see paragraphs 99, 100, 108 about the drug comprising G-SCF) (see paragraph 150 about sterile filling). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have further modified the Shue method of assembling an injector by having had the filling of the reservoir with a volume of a drug product comprise filling the reservoir with a volume of a PCSK9 (Proprotein Convertase Subtilisin/Kexin Type 9) - specific antibody, as suggested by McDaniel, or a granulocyte colony- stimulating factor (G-CSF), as suggested by Winter, in order to provide an injectable drug comprising a volume of a PCSK9 (Proprotein Convertase Subtilisin/Kexin Type 9) - specific antibody or a granulocyte colony- stimulating factor .
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claims 12 and 14 above, and further in view of Py (US 2006/0191594).
Regarding claims 16 and 17, the Shue method, as modified by Sandhage, Smith and Gross, does not teach wherein the filling the sterile reservoir and the attaching of the stopper takes place in a space operated as an aseptic Class 100 clean room.
However, class 100 clean rooms are old and well known in the art to provide highly aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904, including an area 1904 (e.g., a class 100 area) where a filling machine 1910 for sterile 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Shue method, by having had the sterile conditions, in which the reservoir is filled and the stopper is attached, be a class 100 clean room, as suggested by Py, since this would provide a highly aseptic environment, preventing the introduction of unwanted germs, etc. into the injector.
Regarding claim 18, the Shue method, as modified by Sandhage, Smith and Gross above, does not teach prior to attaching the fluid delivery system to the container, moving the filled container to an assembly space operated as an aseptic Class 10,000 clean room.  
Examiner notes however, that class 10,000 clean rooms are old and well known in the art to provide moderate aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904” (paragraph 110), where the medical products are moved, including a class 10,000 room in the process (FIG. 17, 1902).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Shue method, by having moved the filled containers of Shue prior to attaching the fluid delivery system to the container, into a space operated as an aseptic Class 10,000 clean room, since they are known in the art to provide sufficient aseptic conditions, as shown, for example, by Py.
Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of Arnitz et al. (WO 2011/054755) (hereinafter Arnitz).
Note: the Arnitz et al. (US 2013/0006213) document is relied on as an English language translation of the Arnitz et al. (WO 2011/054755) document. The paragraph numbers mentioned below are found in the Arnitz et al. (US 2013/0006213) document.
Regarding claims 22 and 23, the Shue method, as modified by Sandhage, Smith and Gross above, does not disclose providing an injection needle physically separate from the container needle and configured to be connected in fluid communication with the container needle during use of the injector, and that the fluid delivery system comprises at least one flexible tubing configured to provide fluid communication between the container needle and the injection needle.
However, the Arnitz reference discloses a similar type of injector and method of assembling an injector which teaches that it is old and well known in the relevant art to assemble an injector including providing an injection needle (needle 140) physically separate (paragraph 103, “the needle elements 138,140 can be embodied as cannulae and/or be components of cannulae”) from a container needle (138) and configured to be connected in fluid communication with the container needle (138) during use of the injector (paragraph 64, “a tube that is connected to the needle element,” and paragraph 104, “By way of example, the fluidic device 142 can comprise a tube system with at least one tube and/or another fluid conductor, for example a tube system with one or more tubes made of plastic”) (Arnitz thus teaches a skilled artisan that the needle 138, the needle 140 and the tubing 142 are each physically separate 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Shue method of assembling an injector by having incorporated providing an injection needle physically separate from the container needle and configured to be connected in fluid communication with the container needle during use of the injector, and that the fluid delivery system comprises at least one flexible tubing configured to provide fluid communication between the container needle and the injection needle, as suggested by Arnitz, in order to permit a flexible or alternative manner of delivering the contents of the container receptacle to an individual in manner other than by direct feed from the container receptacle through the container needle and into the individual, but rather for (as stated in paragraph 68 of Arnitz) “the transport of the fluid medium out of the interior can take place within the scope of an injection of the fluid medium into a body tissue. By way of example, this injection can take place at the same time as or else with a time offset to the removal of the fluid medium from the container.”
Allowable Subject Matter
Claims 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Based on further review and consideration, the rejection of claim 11 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,314,976 is withdrawn.
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Response to Obviousness Rejections
Regarding the 103 rejection of claim 1: beginning at the bottom of page 8 of the Remarks, filed 15 March 2021, applicant argues that 

    PNG
    media_image1.png
    354
    655
    media_image1.png
    Greyscale

	This argument is deemed unpersuasive since it is clear from a preponderance of the evidence and from the general knowledge of a person having ordinary skill in the art, that the container receptacle (carpule 3) is filled prior to being attached to the fluid delivery system (seat member 22 and needle 23).  As seen in the annotated figure below, the tubular wall (32) of the carpule (3) includes a rear annular shoulder (33) 

    PNG
    media_image2.png
    403
    794
    media_image2.png
    Greyscale

It would seem to be counter-intuitive to have filled the carpule in any other manner, and applicant’s argument suggesting attaching the fluid delivery system to the carpule (3) before filling the container with a drug product would seem to require an increase in the complexity of such a filling process.   It is not seen or understood how implicitly teaches the subject matter in question, and a reference may be relied on for what it teaches without requiring that the reference expressly teach that which is claimed.  See MPEP 2112 and 2144.01: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Regarding applicant’s additional argument, see page 9 of the Remarks, that the Gross reference teaches a different sequence of filling the container receptacle and attaching the container to the fluid delivery system. 

    PNG
    media_image3.png
    239
    688
    media_image3.png
    Greyscale

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the 103 rejection of claim 12: as set forth on page 10 of the Remarks, filed 15 March 2021, applicant argues in a similar manner that claim 12 should be allowed over the prior art for the same reasoning argue with regard to claim 1.  The above response to the arguments with respect to claim 1 applies similarly here with respect to claim 12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                       10 May 2021